DETAILED ACTION

EXAMINER’S AMENDMENT
1.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via an email from Vladimir Sherman (Reg. 43,116) on 03/02/2022.
The application has been amended as follows:
Please cancel claims 20-22.

2.	This office action is in response to amendment filed on Feb. 22, 2022. Claims 1, 6-7, 9-11, and 13-18 have been amended. Claims 8, 12, and 20-22 have been canceled. No new claim has been added. Claims 1-7, 9-11, and 13-19 have been presented. Claims 1-20 are pending.
Claims 1-7, 9-11, and 13-19 are allowed.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. 	Applicant’s arguments/remarks filed on 02/22/2022 are persuasive thus, the application is in condition to be allowed. 
5.	Applicant arguments on pages 9-11 of applicant’s remarks regarding the rejection of the claims under 35 U.S.C. 102/103 in view of applicant’s proper amendments/arguments are 

Allowable Subject Matter
6. 	Independent claims 1, 10, and 16 are allowed over prior art of record. Dependent claims 2-7, 9, 11, 13-15, and 17-19 depend on the above-mentioned independent claims 1, 10, and 16 are allowed by virtue of its dependency. 

Examiner’s Statement of Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 10, and 16 are allowed in view of the prior art.
The closest prior art of Handschuh et al. (US 2013/0051552) discloses a key generator for generating the first cryptographic key in dependence upon a seed, the computing device being configured for storing the first cryptographic key on a storage of the computing device for later cryptographic use of the first cryptographic key on the computing device during a usage phase coming after the enrollment phase (Handschuh, abstract), and Nemiroff et al. (US Publication No. 2019/0173873) discloses an identity-related request on a user certificate system associated with a user identity document repository by storing identity verification documents on a user identity document repository associated with a user certificate system (Nemiroff, Abstract), however, the prior art taken alone or in combination fails to teach or suggest a prime number re-generator to output, as a confirmed prime number, the candidate value as sequentially modified for said number of required iterations, wherein the prime number regenerator is configured to re-generate said confirmed prime number without performing any primality testing of any candidate value in said device, and by utilizing exclusively: (i) a predefined deterministic PRNG function that generates pseudo-random numbers, and (ii) a secret seed value that was received by said device from said remote apparatus, and (iii) an in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 10 and 16 recite similar limitations as claim 1 above.
Dependent claims 2-7, 9, 11, 13-15, and 17-19 depend upon the above-mentioned allowed independent claims 1, 10, and 16 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

8.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ansari et al. US 2015/0063565 disclosing a random number seed having bits, is generated (304). The random number having bits, are generated (306) based on the seed. Determination is made whether the random number is prime, until the number is determined (308) that random number generated is prime.
Omorog et al.  2018 IEEE Symposium on Computer Applications & Industrial Electronics (ISCAIE), "Enhanced Pseudorandom Number Generator based on Blum-Blum-Shub and Elliptic Curves", disclosing a new approach of BBS-ECPRNG
algorithm. The design implemented three initial secret parameters including LFSR P, Q, and seed n0, and adopted the EC multiplication and binary fraction to compute for the output sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.